         Case 3:09-cv-04980-SI Document 104 Filed 03/08/19 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF ILLINOIS


In re: YASMIN AND YAZ (DROSPIRENONE)                   3:09-md-02100-DRH-PMF
MARKETING, SALES PRACTICES AND
RELEVANT PRODUCTS LIABILITY                            MDL No. 2100
LITIGATION                                             Honorable David R. Herndon

This Document Relates To:

Susan Galinis, et al. v. Bayer Corporation, et al.   Case No. 3:09-cv-20079-DRH-PMF
                                                     [N.D. Cal. Case No. 3:09-cv-4980-EDL]



                DECLARATION OF KRISTINE K. MEREDITH IN
              SUPPORT OF PLAINTIFF GALINIS’S OPPOSITION TO
            BAYER’S DAUBERT AND SUMMARY JUDGMENT MOTIONS
             Case 3:09-cv-04980-SI Document 104 Filed 03/08/19 Page 2 of 5




        I, Kristine K. Meredith, declare as follows:

        1.       I am a member in good standing of the California State Bar and a partner at the

law firm of Danko Meredith, counsel of record for Plaintiff Susan Galinis. I am fully familiar

with the facts of this case as well as the facts set forth herein, and respectfully submit this

declaration in support of Plaintiff’s oppositions to Bayer’s summary judgment and Daubert

motions.

        2.       Attached hereto as exhibits are true and correct copies of the documents described

in the following chart. Those documents identified by a “BHCPYAZ” Bates number (e.g.,

BHCPYAZ008972298) have been produced by Bayer in this litigation.


  EX.        DOCUMENT DESCRIPTION

             Declaration of Dr. Bruce T. Adornato
   1.          1.1 - Expert Report, dated 2016-12-21
               1.2 - Addendum to Expert Report, dated 2017-02-07

   2.        Declaration and 2016-12-18 Expert Report of Dr. Jack Goldberg

   3.        Declaration and 2016-12-20 Expert Report of Dr. John Griffin

   4.        Declaration and 2016-12-21 Expert Report of Dr. Richard Luciani

   5.        Declaration and 2016-12-21 Expert Report of Dr. Gary Martinovsky

             Declaration of Suzanne Parisian
                 6.1 - Expert Report, dated 2011-12-27
   6.
                 6.2 - Expert Report, dated 2015-04-08
                 6.3 - Expert Report, dated 2016-12-21

   7.        Declaration and 2016-12-21 Expert Report of Dr. Charles Stier

             Declaration of Dr. April Zambelli-Weiner
   8.            8.1 - Expert Report, dated 2016-02-05
                 8.2 - Supplemental Expert Report, dated 2017-02-17



                                                   1
      Case 3:09-cv-04980-SI Document 104 Filed 03/08/19 Page 3 of 5




EX.   DOCUMENT DESCRIPTION

9.    Excerpts from the deposition of Dr. Mary Ann Co-Asino, taken 2016-08-25

10.   Excerpts from the deposition of Dr. Marie Foegh, taken 2011-03-17

11.   Excerpts from the deposition of Susan Galinis, taken 2016-08-03

12.   Excerpts from the deposition of Dr. Dana Gossett, taken 2017-03-21

13.   Minutes of 2005-04-06 Global Brand Team Meeting (BHCPYAZ020211373-77)

14.   Email re: Yasmin Strategy, dated 2003-07-14 (BHCPYAZ008972298-300)

15.   Email re: 01/01184-CDS, dated 2001-06-21 (BHCPYAZ001634978-79)

      PowerPoint entitled, “Yasmin: History Leading to Approval” (BHCPYAZ001250106-
16.
      126)

17.   Memorandum from FDA Center for Drug Evaluation and Research, dated 2003-1-16

      Letter from Department of Health & Human Services, dated 2003-6-26
18.
      (BHCPYAZ01262185-88)

19.   Email re: YAZ – FDA Letter, dated 2004-07-01 (BHCPYAZ015694644)

      Email, dated 2004-6-2, and attached draft white paper from Dr. Gregory Burkhard
20.
      (BHCPYAZ015732194)

      Email from Dr. Dinger re: draft white paper, dated 2004-08-12
21.
      (BHCPYAZ016167167-68)

22.   Email re: EURAS publication, dated July 23, 2004 (BHCPYAZ021912679-80)

23.   Email re White Paper FINAL and attached white paper (BHCPYAZ015694644)

24.   Kaiser Permanente Drug FAQs for Clinicians re: Yasmin (BHCPYAZ029731874-76)

      H.A.A.M. Van Vliet, et al., Prothrombotic changes in users of combined oral
25.   contraceptives containing drospirenone and cyproterone acetate, J. Thromb.
      Haemost., 2004; 2:2060

      H.A.A.M. Van Vliet, et al., Association between sex hormone-binding globulin levels
26.   and activated protein C resistance in explaining the risk of thrombosis in users of oral
      contraceptives containing different progestogens, 20 Human Reproduction 563 (2005)




                                            2
Case 3:09-cv-04980-SI Document 104 Filed 03/08/19 Page 4 of 5
Case 3:09-cv-04980-SI Document 104 Filed 03/08/19 Page 5 of 5
